


110 HR 6621 IH: Reinstatement of Enrollment for

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6621
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Ms. Solis introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  provide for the reinstatement of enrollment for medical assistance and child
		  health assistance of certain youth who were enrolled for such assistance
		  immediately before becoming inmates of public institutions upon the release of
		  such youth from such institutions.
	
	
		1.Short titleThis Act may be cited as the
			 Reinstatement of Enrollment for
			 Medicaid Eligibility of Disadvantaged Youth (REMEDY)
			 Act.
		2.Reinstatement of
			 enrollment for Medicaid and SCHIP benefits for certain youth upon release from
			 public institutions
			(a)Application to
			 MedicaidSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396b) is amended—
				(1)by striking
			 and at the end of paragraph (69);
				(2)by striking the
			 period at the end of paragraph (70) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (70) the following new paragraph:
					
						(71)provide that in the case of any individual
				who is a youth, as determined under the State plan for purposes of eligibility
				for medical assistance under such plan, as of the date of becoming an inmate of
				a public institution and who is a youth (as so determined) at the time of
				release from such institution, if the individual was enrolled for medical
				assistance under the State plan immediately before becoming such an inmate the
				State must suspend, rather than terminate, such enrollment for such individual
				during the period in which such individual is such an inmate in a manner such
				that—
							(A)the enrollment of
				such individual shall be reinstated upon release from such institution unless
				and until there is a determination that the individual is no longer eligible to
				be so enrolled; and
							(B)any period of
				continuous eligibility in effect on the date the individual became such an
				inmate shall be reinstated as of the date of the release and the duration of
				such period shall be determined without regard to the period in which the
				individual was such an
				inmate.
							.
				(b)Application to
			 SCHIPSection 2102(b)(1) of
			 the Social Security Act (42 U.S.C. 1397bb(b)(1)) is amended by adding at the
			 end the following new subparagraph:
				
					(C)Reinstatement of
				enrollment for certain youth upon release from public
				institutionsA State child
				health plan shall provide that in the case of any child who becomes an inmate
				of a public institution and who is still a child at the time of release from
				such institution, if the child was enrolled for child health assistance under
				the State child health plan immediately before becoming such an inmate the
				State must suspend, rather than terminate, such enrollment for such child
				during the period in which such child is such an inmate in a manner such
				that—
						(i)the enrollment of
				such child shall be reinstated upon release from such institution unless and
				until there is a determination that the child is no longer eligible to be so
				enrolled; and
						(ii)any period of continuous eligibility in
				effect on the date the child became such an inmate shall be reinstated as of
				the date of the release and the duration of such period shall be determined
				without regard to the period in which the child was such an
				inmate.
						.
			(c)Effective
			 date
				(1)In
			 generalSubject to paragraph (2), the amendments made by this
			 section shall apply to individuals who become inmates of a public institution
			 on or after January 1, 2009.
				(2)Exception if
			 state legislation requiredIn the case of a State plan for
			 medical assistance under title XIX of the Social Security Act, or a State child
			 health plan for child health assistance under title XXI of such Act, which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirement imposed by the amendment made by subsection (a)(3) or
			 (b), respectively, the State plan or State child health plan, respectively,
			 shall not be regarded as failing to comply with the requirements of such title
			 solely on the basis of its failure to meet such respective additional
			 requirement before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of the enactment of this Act. For purposes of the previous
			 sentence, in the case of a State that has a 2-year legislative session, each
			 year of such session shall be deemed to be a separate regular session of the
			 State legislature.
				
